DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 2006/0244502) in view of Shiratake (U.S. Patent 6,147,514).
Claim 1: Kim teaches a semiconductor integrated circuit device (Figure 7B) comprising: 
a first transistor (M2) comprising a first terminal, a second terminal, and a control terminal to which an input signal is supplied (T0); 
a second transistor (M7) comprising a first terminal, a second terminal, and a control terminal to which an inversion signal of the input signal is supplied (T1); 
a first inverter (M8, M6) comprising an input terminal, an output terminal, a first terminal to which a first voltage is applied (VCC), and a second terminal connected to the first terminal of the second transistor (via M6); 
a second inverter (M3, M1) comprising an input terminal, an output terminal, a first terminal to which the first voltage is applied, and a second terminal connected to the first terminal of the first transistor (via M1); and 
a fifth transistor (M10) comprising a first terminal and a second terminal, the first terminal being connected to the second terminal of the first transistor, the second 
wherein the output terminal of the first inverter (OUT_L) is connected to the input terminal of the second inverter, 
the output terminal of the second inverter (OUT_H) is connected to the input terminal of the first inverter.
Kim does not specifically teach a third or fourth transistor. Shiratake teaches a circuit (Figure 10) comprising a third transistor (Mp6) comprising a first terminal, a second terminal, and a control terminal to which the input signal is supplied (where an input of Q into an NMOS transistor is an equivalent circuit); 
a fourth transistor (Mp7) comprising a first terminal, a second terminal, and a control terminal to which the inversion signal is supplied (where an input of /Q into an NMOS is an equivalent circuit), and the first terminal of the third transistor is connected to the output terminal of the second inverter (OUT_H of Kim), and the first terminal of the fourth transistor is connected to the output terminal of the first inverter (OUT_L of Kim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transistors taught by Shiratake in the circuit of Kim to operate in a wide input potential range (column 9 lines 9-20).

Claim 8: Kim teaches a reception device (Figure 7B), comprising:
	a determination circuit (Figure 7B) to which an input signal (IN_H) and an inversion signal of the input signal (IN_L) are input, and configured to determine a level of the input signal and a level of the inversion signal (via Figure 7B);

	a feedback circuit configured to multiply outputs of the latch circuits by respective tap coefficients (via X; Figure 12A), and to add results of multiplication to an input of the determination circuit (via feedback INT_L and INT_H), wherein 
	the determination circuit comprises:
	a first transistor (M2) comprising a first terminal, a second terminal, and a control terminal to which an input signal is supplied (T0); 
a second transistor (M7) comprising a first terminal, a second terminal, and a control terminal to which an inversion signal of the input signal is supplied (T1); 
a first inverter (M8, M6) comprising an input terminal, an output terminal, a first terminal to which a first voltage is applied (VCC), and a second terminal connected to the first terminal of the second transistor (via M6); 
a second inverter (M3, M1) comprising an input terminal, an output terminal, a first terminal to which the first voltage is applied, and a second terminal connected to the first terminal of the first transistor (via M1); and 
a fifth transistor (M10) comprising a first terminal and a second terminal, the first terminal being connected to the second terminal of the first transistor, the second terminal of the second transistor (at ND0), a second voltage different from the first voltage being applied to the second terminal of the fifth transistor (VSS), 
wherein the output terminal of the first inverter (OUT_L) is connected to the input terminal of the second inverter, 

Kim does not specifically teach a third or fourth transistor. Shiratake teaches a circuit (Figure 10) comprising a third transistor (Mp6) comprising a first terminal, a second terminal, and a control terminal to which the input signal is supplied (where an input of Q into an NMOS transistor is an equivalent circuit); 
a fourth transistor (Mp7) comprising a first terminal, a second terminal, and a control terminal to which the inversion signal is supplied (where an input of /Q into an NMOS is an equivalent circuit), and the first terminal of the third transistor is connected to the output terminal of the second inverter (OUT_H of Kim), and the first terminal of the fourth transistor is connected to the output terminal of the first inverter (OUT_L of Kim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transistors taught by Shiratake in the circuit of Kim to operate in a wide input potential range (column 9 lines 9-20).

Claims 2 and 9: The combined circuit further teaches that the first inverter comprises a sixth transistor (M8) and a seventh transistor (M9), 
the second inverter comprises an eighth transistor (M3) and a ninth transistor (M1), 
the sixth transistor comprises a first terminal to which the first voltage is applied (VCC), a second terminal connected to a first terminal of the seventh transistor and the output terminal of the first inverter, and a control terminal connected to the output terminal of the second inverter, 

the eighth transistor comprises a first terminal to which the first voltage is applied (VCC), a second terminal connected to a first terminal of the ninth transistor and the output terminal of the second inverter, and a control terminal connected to the output terminal of the first inverter, and 
the ninth transistor comprises the first terminal connected to the second terminal of the eighth transistor and the output terminal of the second inverter, a second terminal connected to the first terminal of the first transistor, and a control terminal connected to the output terminal of the first inverter (Figure 7B).

Claims 3 and 10: The combined circuit further teaches a tenth transistor (M11) comprising a first terminal connected to the first terminal of the fourth transistor, a second terminal connected to the first terminal of the third transistor, and a control terminal to which a clock signal is supplied (P_L).

Claims 15 and 16: The combined circuit further teaches that the first inverter comprises a sixth transistor (M8) and a seventh transistor (M6) serially connected to each other, 
	the second terminal of the first inverter is a drain or source terminal of the seventh transistor (to M7), 

	the second terminal of the second inverter is a drain or source terminal of the ninth transistor (to M2).

Claims 4-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shiratake and further in view of Song et al. (U.S. Patent 6,480,037, hereafter Song).
Claims 4 and 11: Kim and Shiratake teach the limitations of claims 3 and 10 above. Kim and Shiratake do not specifically teach an eleventh transistor. Song teaches a circuit (Figure 3) comprising an eleventh transistor (34, 36) comprising a first terminal connected to the first terminal of the first transistor, a second terminal connected to the first terminal of the second transistor, and a control terminal to which the clock signal is supplied (CS corresponding to P_L). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transistor taught by Song in the circuit of Kim and Shiratake to provide a pre-charge mode (column 6 lines 40-44).

Claims 5 and 12: The combined circuit further teaches a twelfth transistor (M0; Figure 7B of Kim) comprising a first terminal to which the first voltage is applied, a second terminal connected to the output terminal of the second inverter, and a control terminal to which the clock signal is supplied; and 


Claims 6 and 13: The combined circuit further teaches that the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the seventh transistor, and the ninth transistor are N-channel field-effect transistors, and the sixth transistor, the eighth transistor, the tenth transistor, the eleventh transistor, the twelfth transistor, and the thirteenth transistor are P-channel field-effect transistors (Figure 7B of Kim, Figure 10 of Shiratake and Figure 3 of Song).

Claims 7 and 14: The combined circuit further teaches that the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the seventh transistor, and the ninth transistor are P-channel field-effect transistors, and the sixth transistor, the eighth transistor, the tenth transistor, the eleventh transistor, the twelfth transistor and, the thirteenth transistor are N-channel field-effect transistors (equivalent circuit of Figure 7B of Kim, Figure 10 of Shiratake and Figure 3 of Song).

Response to Arguments
Applicant’s arguments, filed July 2, 2021, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the different interpretation of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,046,567; Figures 3-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842